Case 2:19-cv-09911-DMG-KS Document 47 Filed 08/03/20 Page 1 of 2 Page ID #:1124



 1

 2
                                                                 JS-6
 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11   CYCLEBAR FRANCHISING, LLC,           Case No.: CV 19-9911-DMG (KSx)
     an Ohio limited liability company,
12                                        ORDER RE STIPULATED DISMISSAL
13              Plaintiff,                WITH PREJUDICE OF ACTION [46]

14
                v.
15
     STARCYCLE FRANCHISE, LLC, an
16   Oregon limited liability company
17
                Defendant.
18

19
   STARCYCLE FRANCHISE, LLC, an
20 Oregon limited liability company,

21              Counterclaimant,
22
                v.
23

24
     CYCLEBAR FRANCHISING, LLC,
     an Ohio limited liability company,
25
                Counter-Defendant.
26

27

28
Case 2:19-cv-09911-DMG-KS Document 47 Filed 08/03/20 Page 2 of 2 Page ID #:1125



 1         Pursuant to the parties’ stipulation under Rule 41(a)(1)(A)(ii) of the Federal
 2   Rules of Civil Procedure, the Court hereby dismisses the above-captioned action in its
 3   entirety with prejudice, including all parties and all claims and counterclaims. The
 4   parties shall bear their own attorneys’ fees and costs.
 5         The Court retains jurisdiction of this case for the purpose of making any further
 6   orders necessary or proper for the construction or modification of the parties’
 7   settlement agreement and the enforcement thereof.
 8   IT IS SO ORDERED.
 9

10
     DATED: August 3, 2020
                                             DOLLY M. GEE
11                                           UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -1-
